Case 2:21-cr-00002-HYJ-MV ECF No. 63, PageID.156 Filed 07/30/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,                           Case No. 2:21-cr-2

                       Plaintiff,                   Hon. Hala Y. Jarbou
                                                    U.S. District Judge
        v.

COADY DON McMAHAN,

                       Defendant.
                                          /

                                 ORDER OF DETENTION

        On July 26, 2021, the undersigned issued a warrant for Defendant’s arrest for

alleged violations of conditions of release. (ECF Nos. 59 and 60.) Defendant was

arrested on that warrant on July 26, 2021.

        On July 27, 2021, the undersigned conducted an initial appearance following

Defendant’s arrest.

        Defendant reserved his right to a hearing on the alleged bond violations and

the issue of detention.

        IT IS HEREBY ORDERED that Defendant shall remain detained pending

sentencing.

        IT IS ORDERED.

Date:        July 30, 2021               /s/Maarten Vermaat
                                        MAARTEN VERMAAT
                                        U.S. MAGISTRATE JUDGE
